PER CURIAM.
Skippy Incorporated appeals the district court’s order dismissing its complaint, among other reasons, for failure to state a claim upon which relief can be granted, pursuant to Fed.R.Civ.P. 12(b)(6). We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Skippy Inc. v. Lipton Investments, Inc., No. CA-02-1571-A (E.D.Va. Dec. 20, 2002). In light of our disposition, we deny as moot Appellees’ motions for summary affirmance. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.